SENTENCIA
La heredera recurrida, Dionisia Flecha Quiñones, pre-sentó ante la Sala Superior de San Juan del Tribunal de Primera Instancia una demanda contra: la albacea peticio-naria, Carmen Elizabeth Lebrón Morges; el abogado de la sucesión de Josefina Orraca López, Ledo. José Ángel Rey, y el Banco Popular de Puerto Rico. En la demanda, Flecha *331Quiñones cuestionó: la corrección de unas actuaciones rea-lizadas por la albacea Lebrón Morges; la validez del con-trato de servicios profesionales que ésta había otorgado con el licenciado Rey, y las actuaciones del Banco Popular, res-pecto al desembolso de fondos pertenecientes al caudal de la Sucesión Orraca López.
La demandante Flecha Quiñones solicitó del tribunal que ordenara a la albacea el reembolso de las sumas de dinero que había retirado de los fondos depositados en el Banco Popular, que ordenara al licenciado Rey abstenerse de desempeñar gestión profesional alguna a nombre de la heredera demandante y, asimismo, que ordenara a la alba-cea abstenerse de realizar tareas de partición, representa-ción o administración sobre los bienes de la herencia que no fuera velar por el cumplimiento de la voluntad de la causante. Asimismo, solicitó que se condenara a los de-mandados a indemnizarla por los daños y perjuicios sufri-dos como consecuencia de sus actuaciones negligentes e ilegales.
Luego de que los demandados Lebrón Morges y el licen-ciado Rey presentaran una solicitud de sentencia sumaria —en la cual sostuvieron la legalidad de todas las actuacio-nes impugnadas— la demandante Flecha Quiñones solicitó del tribunal la descalificación del licenciado Rey, como abo-gado de la albacea, por un alegado conflicto de intereses.
El foro de instancia, mediante resolución a esos efectos, resolvió, en síntesis, que las funciones del albacea eran li-mitadas, enfatizando la necesidad del consentimiento de la heredera para su realización, que el contrato de servicios profesionales otorgado entre la albacea Lebrón Morges y el licenciado Rey era nulo y que procedía decretar la descali-ficación del licenciado Rey como abogado de la Sucesión Orraca López.
Insatisfechos, los demandados acudieron ante el Tribunal de Apelaciones. Dicho foro confirmó al tribunal de ins-tancia en todas sus determinaciones. Inconforme, Lebrón Morges acudió ante este Tribunal —vía certiorari— en re-*332visión de la actuación del foro apelativo intermedio, impu-tándole a dicho foro haber errado al
... confirmar la decisión del [Tribunal] de Primera Instancia, conviniendo con éste en que, como cuestión de derecho, un albacea en nuestra jurisdicción no tiene facultades de admi-nistración de la herencia si el testador no se las ha señalado expresamente.
... confirmar la decisión del [Tribunal] de Primera Instancia conviniendo en que éste actuó correctamente al resolver, como cuestión de hecho, sumariamente y sin haber celebrado un juicio plenario, que la testadora no le confirió facultades de administración de la herencia a la albacea peticionaria, y que los honorarios convenidos por la albacea y su abogado son “excesivos”.
... confirmar la decisión del [Tribunal] de Primera Instancia de descalificar al abogado peticionario sumariamente, negán-dole su derecho a ser oído y presentar prueba respecto a la solicitud de descalificación, en violación del debido procedi-miento de ley y la doctrina judicial vigente, tanta veces reite-rada por este Tribunal. Petición de certiorari, págs. 12-13.
Un examen detenido de los hechos de este caso, de la ley aplicable y de su jurisprudencia interpretativa nos con-vence de que procede decretar la revocación de la resolu-ción emitida en este caso por el Tribunal de Apelaciones y devolverlo al Tribunal de Primera Instancia para la conti-nuación de los procedimientos. Resolvemos que, conforme a los hechos, a la ley y a la jurisprudencia aplicables, la al-bacea Lebrón Morges es, para todos los efectos legales, la administradora judicial de los bienes de la herencia de Orraca López. En virtud de ello, la referida albacea, como administradora judicial, podía posesionarse de los bienes de la causante y ejercer sobre éstos todas las facultades que le concede la ley.

Por otro lado, somos del criterio que erraron tanto el foro de instancia como el foro apelativo intermedio al resolver que el contrato suscrito por la albacea Lebrón Morges y el licenciado Rey era nulo, porque los honorarios pactados eran excesivos. Cuando la albacea someta al tribunal las 
*333
cuentas, con todos los detalles de su gestión, es que el foro de instancia estará en posición de evaluar la validez de los honorarios pactados entre la albacea y el licenciado Rey, ello luego de celebrar una vista para que, conforme a la prueba presentada, pueda tomar una determinación sobre la procedencia de dicho gasto.


Finalmente, y en cuanto a la descalificación sumaria del Ledo. José Angel Rey como abogado de la Sucesión Orraca López, lo que procede es que el foro de instancia celebre una vista para permitirle al referido abogado defender su posi-ción y darle la oportunidad de tratar de demostrar que no existe conflicto de interés alguno en la representación legal de la albacea. De esta manera, el foro de instancia determi-nará, luego de sopesar los criterios antes mencionados, si procede o no la descalificación del licenciado Rey. 

(1)


Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo Interina. El Juez Presidente Señor Hernández Denton emitió una opinión disidente. El Juez Asociado Señor Rebollo López emitió una opinión de conformidad. La Juez Asociada Señora Rodríguez Rodrí-guez emitió una opinión de conformidad, concurrente y disidente. La Jueza Asociada Señora Fiol Matta se inhibió.
(Fdo.) Dimarie Alicea Lozada Secretaria del Tribunal Supremo Interina
— O —

 De igual forma, queremos dejar claro que no estamos pasando juicio sobre si en este caso existe un conflicto de interés del licenciado Rey. Esa determinación le compete al Tribunal de Primera Instancia, luego decelebrada la vista.